Title: From George Washington to James Bloxham, 1 January 1789
From: Washington, George
To: Bloxham, James



Mount Vernon Janry 1st 1789

A View of the Work at the Ferry and Frenchs Plantations in the year 1789, with general directions for the executn.
The Plows at these two places must be encreased to eight, in order that the work allotted for them may be accomplished in due season, and in good order.
The field they are at present breaking up, must be first compleated, if the weather will permit.
After which, as there cannot conveniently be allotted a field

at Frenchs for the Crop of Sundries, this year—the Plows may then—(if the ground is not in order, & the time come for cross plowing field No. 5 at the Ferry—and No. 4, that is, the field now in Corn at French’s, for Oats & Barley)—go into field No. 1 at Frenchs, and break it up for Corn—which is to be planted at the distance of 5 feet each way, two stalks in a hill.
They are then to Plow, and Sow the two fields abovementioned, that is No. 5 at the Ferry, and No. 4 at Frenchs with Barley & Oats—which I could wish to get in the ground as early as possible. These plowings, and the breaking up of No. 1, at the last mentioned place, being accomplished—
The next work for the plows will be to cross and prepare such parts of the field No. 4 at the Ferry as are to receive Carrots and flax. The first of wch is to be sown in drills—4 feet apart, and ought to be in the ground in March—And the other Flax—in broadcast as usual, in April. For the Carrots I would have (if the seed will hold out) five acres of ground prepared—and for the flax two acres.
Next, that part of No. 4, at the Ferry plan[tatio]n, which is intended for Pease—viz.—12 acres to be planted in May for these the ground will be laid off 3 feet each way so as to be worked thereafter with plows, ’till they spr(illegible) the hill, & begin to run.
After this is accomplished, such working as field No. 2 at the Ferry—and No. 7 at Frenchs may want, to prepare them for the reception of Buck Wheat as soon as the danger of frost is over which it is supposed will be in April must be bestowed in time—But as the ground at the Ferry has been in Corn, & the other has been well plowed last fall, it is presumable that not much labour will be required to get them in proper tilth for this grain; especially as it is only intended for Manure.
Pumpkins for which I would have two acres allotted, in field No. 4, at the Ferry, to be planted in hills 8 feet apart, must have the ground well prepared for them.
After Pumpkins, will come Potatoes—five acres—to be Planted in June in drills 4 feet apart, & 12 Inches asunder in the rows—whole Potatoes, and large ones, are to be used for this purpose.
Under no circumstances is the working of the Corn to be neglected—or any other Crop which requires it.

One Acre of Turnips is to be sown in this field in the Month of June or July, or partly in both—and
Then the residue of it, be it more or less, is to be got in order & sown with Buck Wheat between the 1st and 10th of July, in order to raise seed for next year for other uses. But, without having gone so minutely into the detail of the particular plowings—it might have been sufficient to have said, it is my earnest desire that the ground for every species of Crops, either sown or planted, should be prepared, and by sufficient plowings and harrowings, got in the best order—and that it is my further wish that, they may be put into the ground (if it can be got in order for them in time) as follow—viz.
Oats––––in February
Barley–––in Feby or early in March
Carrots–––in March.
Indian Corn–in April.
Flax––––in April
Buck Wheat–in April—for Manure.
Pease––––in May.
Pumpkins––in May
Potatoes––in June.
Turnips–––in June & July.
Buck Wheat—Betwn the 1st & 10th of July—for a Crop
Grass–Seeds-With Spring grain.
Wheat––––in August.
As this last Crop is to follow Buck Wheat, the Buck Wheat ought to be plowed in before harvest, that there may be time for it to rot and ferment in the ground. After which, one plowing and two harrowings will be sufficient, it is supposed, to put in and cover the grain—And as soon after harvest as it conveniently can be done, the Wheat stubble should be plowed in—at any rate this ought to be done before the grain that is left on it, perishes. The doing of which will answer two valuable purposes—first by way of preparing this field for the Crop of Sundries which is next to go into it; and secondly, for an early spring pasture for Ewes & Lambs.
The Clover lay, after the fall grasing is over, & the Cattle are put to their winter feeding, is to be turned in for the ensuing Crop of Corn; and in the course of the summer, if no other

spots are particularly appropriated for the purpose, may have the Cattle and Sheep penned on the poorest parts thereof, in order to improve them.
Besides the Plow work which has already been enumerated—the ground intended for Tobacco will require to be crossed, and laid off into 3 feet Squares for the purpose of manuring it regularly and working it each way while young, with Plows—The ground adjoining the Wheat at Frenchs, Pease, Beans, Summer Wheat &ca were sown last year, is to be got in order for Carrots & Potatoes; to be sown & planted in the manner, and at the times before mentioned—and both here and at the Ferry, it might not be amiss to intermix the Carrots and Potatoes together—that is a row of one—and a row of the other alternately through the whole, two purposes will be answered by this—namely—as the Carrots will be sown in March, and the Potatoes not planted till June, the working of the ground in the interim prepares for the last, & tends the former at the same time; and will be the most effectual means of proving which of these roots is most productive, & valuable.
An Acre of ground must also be chosen at this place for Flax, & perhaps none will be found more convenient, or better, than that which was left unsown with Wheat by the old houses of Manley.
If a small spot along the side of any of the inclosed swamps at this place (French’s) was planted with Pumpkins, it would be proper.
To designate all the Work for the Hoe people would, at this time, be difficult; but fencing will constitute a large part of it—and
That round the lower meadow at the Ferry ought to be the first done, that it may be seperated from the common Pasture, in time.
Next to this, the fences on the ditches which divide the Meadows from fields No. 4 & 5 at Frenchs should be set about—and
Then the cross fence between fields No. 1 & 2 at the same Plantation—and in this place it may be necessary to observe, once for all, that where ever a fence is to be made of New rails—and these rails are yet to be got, I would have it done with Posts & Rails (of sufficient size & strength, agreeably to the particular

directions which will be given for the purpose) being convinced, that it will not only be a very great saving in the article of timber, but all things considered, particularly the great difference in carting, that it will be nearly, if not quite as expeditious a mode as any other, and infinely better when executed.
But no work is, or can be more essential when weather & circumstances will permit, than to get the last years grain out of the Straw—for it is to no purpose to make a crop if it is to lay & spoil after it is taken from the Earth.
How far the getting up Mud, or any thing that will serve as a dressing for the poor parts of No. 4 this year, will interfere with the work already mentioned, I am unable to determine; but it would be a most desirable thing if it could be executed by the people & the Carts, in season. If however, mud is the manure which is resorted to, it ought to be got up without delay; and laid in small heaps that it may be meliorated by the frost, otherwise, it will be of no Service this year—But this work being better fitted for Summer & the early part of the fall than for the winter, I would not have it attempted if any thing else will be so delayed by it as to backward the preparations for the ensuing Crop.
A Plant bed must be got in order for Tobo Seed (and Frenchs Will understands the managemnt of it better than I do)—The ground which is designed for the reception of the Plants, when raised, ought to be prepared in due Season, and manured. That part of No. 4 near the Fish house is allotted for this purpose; and at a proper time is to be laid off 3 feet square for straight hilling, that it may, while the plants are young, be worked with Ploughs.
The present Wheat field is to be sown with red Clover and Timothy mixed, on the first Snow that falls—6 pints of Clover, and 2 pints of Timothy must be allowed to each Acre. The Sand in which the Seed is to be mixed, in order that it may be sown with more regularity, should be immediately got and put into a dry place—It will be wet, and too late after the Snow falls to have this to look for.
It is my earnest wish and desire that the Honey locust plants at the Mansion house may be transplanted to the long ditch which goes from the gate at the Ferry, through both Plantations, towards the Mill.

To request that my People &ca (here follows the last Paragraph of the directions given to Fairfax)—as a stimulus to exertions in thinking, as well in acting.

Go: Washington

